                     Case 3:19-cv-01232-WHO Document 24 Filed 05/10/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Northern District
                                             __________  DistrictofofCalifornia
                                                                      __________


  CALIFORNIA HOTEL & LODGING ASSOCIATION                       )
                             Plaintiff                         )
                                v.                             )      Case No. 19-cv-01232-WHO
                     CITY OF OAKLAND                           )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         UNITE HERE LOCAL 2850                                                                                         .


Date:          05/10/2019                                                                 /s/Paul L. More
                                                                                         Attorney’s signature


                                                                                    Paul L. More, SBN 228589
                                                                                     Printed name and bar number

                                                                       McCRACKEN, STEMERMAN & HOLSBERRY, LLP
                                                                              595 Market Street, Suite 800
                                                                               San Francisco, CA 94105
                                                                                               Address

                                                                                          pmore@msh.law
                                                                                            E-mail address

                                                                                          (415) 597-7200
                                                                                          Telephone number

                                                                                          (415) 597-7201
                                                                                             FAX number
